Mr. Justice de Jesús
delivered tlie opinion, of the court.
This case turns on the question of whether this court has jurisdiction to entertain a petition for review instituted against a decision of the Puerto Rico Planning, Urbanizing, and Zoning Board, imposing certain conditions for the final approval of an application for subdivision.
On February 26, 1946, Juan Mari Ramos presented to the Board a declaration of intention to subdivide, a decision being rendered thereon on April 3 following. No motion was filed with the Board to review or reconsider its decision, and the present proceeding was filed on April 18, 1946. The Board has moved for the dismissal of this proceeding on the ground that no reconsideration was previously sought.
The law controlling this case is § 26 of Act No. 155 of May 14, 1943,1 which in its pertinent part provides:
"Any party interested in the approval, refusal to approve, or disapproval of a subdivision plat, .■ . . against which a petition for review has been filed and a decision rendered thereon, by the Puerto Rico Planning, Urbanizing and Zoning Board or by the Puerto Rico Planning, Urbanizing and Zoning Board of Appeals, as the case may be. may present within the term of fifteen (15) days after notification thereof, certified copies of any such decisions or actions for its review before the Supreme Court of Puerto Rico; Provided, That said review before the Supreme Court may be granted only on questions of law.”
Since the law requires, as a condition precedent to the filing of the petition for review in this court, that a reconsideration be sought from the Planning, Urbanizing and Zoning Board, which requirement was not complied with, we lack jurisdiction to take cognizance of this proceeding and, therefore, the same must be dismissed.

 Section. 26 was amended by Act No. 429 of April 23, 1946 (Laws of 1946, p. 1218), wherein the requirement of a previous reconsideration remained in effect.